Case 20-30845              Doc 266         Filed 08/13/21 Entered 08/13/21 17:14:57        Desc Main
                                            Document Page 1 of 13

  FILED & JUDGMENT ENTERED
         Steven T. Salata


              August 13 2021


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                            _____________________________
                                                                                      Laura T. Beyer
                                                                              United States Bankruptcy Judge



                                UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

In re:                        )
                              )
GABBIDON BUILDERS LLC,        )                             Chapter 7
                              )                             Case No. 20-30845
                    Debtor.   )
______________________________)

          ORDER DENYING FEE APPLICATION IN PART AND GRANTING FEE
                            APPLICATION IN PART

         THIS MATTER is before the court on counsel for the Debtor’s

Interim Report and Application of Attorney Robert Lewis, Jr.,

for Compensation and Reimbursement of Expenses as Attorney for

the      Debtor          in      Possession          (the    “Fee     Application”)         and      the

Bankruptcy            Administrator’s               (I)    Response    to   First     Interim        Fee

Applications and (II) Motion to (A) Sanction Debtor’s Attorney

or (B) Require Repayment Pursuant to 11 U.S.C. § 329(b) (the

“Response”).                  In the Fee Application, Debtor’s counsel seeks

attorney’s fees and expenses in the total amount of $15,068.75.

The      Debtor’s          counsel          seeks    the    $15,068.75      in   addition         to    a

$10,000 retainer that he received before the Debtor filed for

bankruptcy.               The Response requests that the court deny the Fee
Case 20-30845      Doc 266    Filed 08/13/21 Entered 08/13/21 17:14:57         Desc Main
                               Document Page 2 of 13

Application and sanction counsel for the Debtor by requiring

disgorgement of his $10,000 retainer.                  For the reasons set forth

below, the court denies the Fee Application to the extent of the

$10,000 retainer that Debtor’s counsel received pre-petition and

allows counsel for the Debtor to receive the balance of the fees

and expenses sought in the amount of $5,068.75.

                      Facts and Procedural Background

      The   Debtor     filed      a   Chapter     11    bankruptcy        petition    on

September 19, 2020 and elected to proceed under Subchapter V.

The   Debtor’s      Application       for       Employment    of        Attorney    (the

“Application to Employ”) filed on October 1, 2020 states that it

discloses the compensation paid to its attorney, Robert Lewis,

Jr.   (“Lewis”),      in     an   attached      affidavit.         In    the   attached

affidavit, which is notarized, Lewis attests that he                             had no

business    with     any     creditor    or     other    party     in     interest    in

connection with the Chapter 11 estate at any time, but it does

not disclose any compensation paid to Lewis.                       The Debtor then

filed its initial Statement of Financial Affairs (the “SOFA”) on

October 5, 2020 stating that prior to filing for bankruptcy, the

Debtor’s principal, Leonard Gabbidon (“Gabbidon”), paid Lewis

$11,717 to cover Lewis’s $10,000 retainer and the $1,717 Chapter

11 filing fee.        With the SOFA, Lewis contemporaneously filed a

Disclosure    of     Compensation       of      Attorney     for    Debtor(s)       (the

“Disclosure”).       In the Disclosure, Lewis notes that the source

of his compensation was the Debtor.                     The Debtor subsequently



                                            2
Case 20-30845         Doc 266   Filed 08/13/21 Entered 08/13/21 17:14:57      Desc Main
                                 Document Page 3 of 13

filed an Amended Application for Employment of Attorney (the

“Amended Application”) on October 16, 2020, which tells the same

story as the SOFA—prior to filing the bankruptcy, the Debtor

paid Lewis $1,717 for the Chapter 11 filing fee and $10,000 as a

retainer for Lewis.               The Amended Application reiterates that

Lewis   had      no    business     with    any    creditor     or    other   party   in

interest in connection with the Chapter 11 estate at any time.

On February 1, 2021, Lewis filed the Fee Application seeking

compensation for services rendered and reimbursement of expenses

in   the     total       amount     of     $15,068.75     and    noticed      the     Fee

Application for hearing on February 24.                   Up to this point, the

court and the other parties in interest had no reason to suspect

there      was    anything        wrong    with     the   Fee        Application,     the

Disclosure, or any other filings with the court.

      This all changed starting with a deposition of Gabbidon

(the “2004 Examination”) conducted on February 22, 2021 pursuant

to   the    Order       Allowing    Ex     Parte    Motion    for      Examination     of

Gabbidon Builders, LLC and for Production of Documents under

Rule 2004 of the Federal Rules of Bankruptcy Procedure.                          During

the 2004 Examination, Gabbidon testified that the source of the

$11,717 payment to Lewis was a loan made by an individual named

Deepak Jain (“Jain”).               The next day, the Debtor amended its

Schedule E/F to add a $20,000 liability to Jain; however, Lewis

did not immediately amend the Disclosure or any other document

filed with the court to show that the source of his retainer and



                                             3
Case 20-30845         Doc 266     Filed 08/13/21 Entered 08/13/21 17:14:57                 Desc Main
                                   Document Page 4 of 13

the    filing       fee   was        Jain’s     loan.              This    led     the   Bankruptcy

Administrator to orally move at the February 24, 2021 hearing

for an extension of time to object to the Fee Application and to

file an ex parte motion for the production of documents pursuant

to    Rule     2004.           The     court        entered         an     order    granting      the

Bankruptcy Administrator’s ex parte motion on March 1, 2021.

Afterwards,         Lewis      did     file     a       Disclosure         of     Compensation     of

Attorney for Debtor(s)–Amended (the “First Amended Disclosure”)

on    March    2,     2021,     which      states           that    Lewis       agreed   to    accept

$30,000       for   legal       services,         and,       prior        to    filing   the    First

Amended       Disclosure,         he    received             $10,000       plus    an    additional

$1,717       for    the     filing         fee.             Notably,       the     First      Amended

Disclosure still incorrectly indicates that the source of the

compensation to Lewis was the Debtor and not the loan from Jain.

Thereafter,         on    March      19,    2021,           the    Bankruptcy       Administrator

filed the Response seeking an order denying the Fee Application

and    requesting         that       the    court           sanction       Lewis    by     requiring

disgorgement of the $10,000 retainer.                                 In an email from the

Bankruptcy         Administrator           to   Lewis         dated       March    22,   2021,   the

Bankruptcy Administrator informed Lewis that she saw no choice

but to file the Response given that she asked Lewis to file an

amended 2016 statement a week prior to accurately reflect the

source of his fees, and he had not.1

       On     March      27,    2021,       over        a    month       after     the   Bankruptcy

1
  The email is attached as Exhibit A to the Declaration of Robert Lewis, Jr
filed on May 4, 2021.


                                                    4
Case 20-30845     Doc 266   Filed 08/13/21 Entered 08/13/21 17:14:57            Desc Main
                             Document Page 5 of 13

Administrator initially discovered the true source of Lewis’s

retainer, Lewis filed yet another Disclosure of Compensation of

Attorney for Debtor(s)—Amended (the “Second Amended Disclosure”)

showing that the Debtor paid Lewis’s $10,000 retainer and the

filing fee using money borrowed from Jain.                          It further notes

that the Debtor paid Lewis using a cashier’s check from the

checking account of Deepak Jain.               The cashier’s check, which was

introduced into evidence by the Bankruptcy Administrator, lists

Deepak Jain as the remitter of the funds.                       The Second Amended

Disclosure is the first time throughout these proceedings that

Lewis disclosed Jain’s loan as the source of the funds used to

pay his retainer and the filing fee.                        Next, just before the

April 23, 2021 continued hearing on the Fee Application, Lewis

filed     the     Attorney’s       Amended          Declaration       (the      “Amended

Declaration”) on April 22.            Interestingly, Lewis notes in the

Amended     Declaration     that   upon       the    filing    of    the     Chapter    11

petition, Lewis learned that Gabbidon had obtained a loan from

Jain in the amount of $15,000 and agreed to pay Jain $20,000 at

a later date to satisfy the loan.                   In the very next sentence of

the     Amended    Declaration,      however,          Lewis     attests        that    he

subsequently learned that Gabbidon utilized the loan proceeds

received from Jain to pay Lewis’s retainer and the filing fee.

Lewis does not provide the exact time when he “subsequently”

learned this information.

      The    court   continued      the       April    23     hearing      on   the    Fee



                                          5
Case 20-30845       Doc 266    Filed 08/13/21 Entered 08/13/21 17:14:57            Desc Main
                                Document Page 6 of 13

Application to April 30, 2021, and, on the day of the hearing,

the Debtor filed a reply to the Response (the “Debtor’s Reply”),

which muddled the waters even further.                            In the Debtor’s Reply,

the Debtor contends that Gabbidon dropped off a check to Lewis

the   day     before     the    Debtor      filed          for    bankruptcy.       Gabbidon

mentioned to Lewis that he borrowed the money to pay the initial

retainer but did not elaborate any further regarding who he

borrowed the money from, and, since Gabbidon is the sole owner

of the Debtor, Lewis presumed that Gabbidon borrowed the money

personally         and   was     making      a        voluntary         capital    infusion.

According to the Debtor’s Reply, Lewis did not learn that the

cashier’s      check     was    a    loan    from          Jain    to   the   Debtor    until

Gabbidon’s testimony.

      The next hearing did little to clear things up.                                  At the

April    30   continued        hearing      on       the    Fee    Application,     Gabbidon

testified that he did not tell Lewis that he borrowed money from

Jain to pay Lewis’s retainer and the filing fee.                                   Moreover,

Lewis said at the hearing that he did not learn Jain loaned the

Debtor money until Gabbidon’s testimony at his 2004 Examination.

The court asked Lewis why he did not properly disclose this

information until over a month after he allegedly discovered it,

and Lewis said he was not sure but also admitted that he needed

to get the facts straight with his client.                              The court further

asked    Lewis     why   he    did   not     examine         the    cashier’s      check   and

notice      that    it   was    remitted         from       Jain’s      account,    not    the



                                                 6
Case 20-30845         Doc 266    Filed 08/13/21 Entered 08/13/21 17:14:57          Desc Main
                                  Document Page 7 of 13

Debtor’s.       Lewis responded by first questioning whether he was

required to examine the check, then he admitted that he just

missed it because the writing on the check was small, and he was

not wearing his glasses at the time.                     The court decided to take

the matter under advisement.

      Following the hearing, on May                     4, 2021, Lewis filed one

final      Declaration           of        Robert     Lewis,      Jr        (the      “Second

Declaration”).          In the Second Declaration, Lewis asserts that he

was not aware of Gabbidon receiving a loan from Jain when he

submitted       his    Amended        Application.        This   is     a    contradictory

statement, as the Debtor’s Reply notes that Gabbidon mentioned

borrowing       money     when        he    dropped     off    the     cashier’s       check.

Similarly, in the Amended Declaration, Lewis acknowledges that

Gabbidon told him about the loan from Jain upon the filing of

the     petition.         Furthermore,          Lewis     contends      in     the     Second

Declaration      that     he     promptly      amended    the    schedules,          attorney

disclosure statement, and affidavit to employ based upon his

communication         with      the    Bankruptcy     Administrator.               Lewis   did

amend the schedules to indicate that Jain is a creditor in the

case, but Lewis did not properly amend either the affidavit to

employ or the attorney disclosure statement until over a month

after     the     Bankruptcy           Administrator          first     discovered         the

existence of the money borrowed from Jain.                           In addition, Lewis

still has not properly amended the SOFA filed on October 5,




                                               7
Case 20-30845       Doc 266   Filed 08/13/21 Entered 08/13/21 17:14:57          Desc Main
                               Document Page 8 of 13

2020.2     As a result, Lewis’s statement that he promptly amended

all the necessary filings is simply not true.

                                         Discussion

     The Bankruptcy Code requires attorneys seeking approval for

employment as counsel for a debtor to not “hold or represent an

interest adverse to the estate.”                    11 U.S.C § 327(a).          To enable

courts to determine whether attorneys comply with § 327(a), Rule

2014(a) of the Federal Rules of Bankruptcy Procedure sets forth

requirements        for    applications        for      employment.      This    includes

disclosing any proposed arrangement for compensation and all the

attorney’s connections with the debtor, creditors, and any other

party    in    interest.            In    addition,        the   rule     requires       the

application to be accompanied by a verified statement of the

attorney      setting       forth        any   connections       with     the        debtor,

creditors,     or    any    other    party         in   interest.       Fed.    R.   Bankr.

2014(a).

     Full disclosure in an application to employ and its
     accompanying affidavit is necessary for parties-in-
     interest, creditors, and the Court to make an
     assessment as to the possibility of conflicts of
     interest and whether or not an attorney holds an
     interest adverse to the estate.        Without full
     disclosure, no one is able to make an accurate
     assessment of counsel’s ability to be or remain
     disinterested.

In re Miracle Christian Int’l Life Ctr., No. 08-03474-8-RDD,

2008 WL 5145392, at *1 (Bankr. E.D.N.C. Dec. 5, 2008).                                A fee


2
  The Debtor did amend the SOFA on November 5, 2020, and then again on
December 17, 2020, but the Debtor never amended the SOFA to disclose the
nature of Lewis’s compensation.


                                               8
Case 20-30845       Doc 266   Filed 08/13/21 Entered 08/13/21 17:14:57          Desc Main
                               Document Page 9 of 13

applicant         must    disclose     the       “precise     nature       of    the   fee

arrangement”        and    disclose    any       “potential    for     a    conflict    of

interest.”        See In re Glenn Elec. Sales Corp., 99 B.R. 596, 600

(D.N.J. 1988).

      The consequences for violating the disclosure rules can be

severe.      Violations of the disclosure requirements imposed by

the   Code    “are       sufficient    to    support   denial     of       compensation,

regardless of whether the omissions are materially adverse to

the interests of the debtor’s bankruptcy estate.”                           In re Tosh,

No. 12-03300-8-JRL, 2013 WL 2500849, at *3 (Bankr. E.D.N.C. June

11, 2013) (citations omitted); see also Miracle Christian, 2008

WL 5145392, at *2 (“A violation of the disclosure rules alone

suffices to support partial denial of compensation, regardless

of whether an undisclosed fee arrangement is in fact materially

adverse to the estate’s interest.” (citing In re CF Holding

Corp., 164 B.R. 799 (Bankr. D. Conn. 1994))).                        Total denial of

compensation can include disgorgement of a retainer where the

proposed counsel of the debtor failed to disclose connections

with the source of the funds to pay the retainer.                               See In re

Crimson Invs., N.V., 109 B.R. 397, 401 (Bankr. D. Ariz. 1989)

(“The only remedy is to direct the immediate turnover of the

entire retainer to this Court as property of the estate for the

benefit      of     the    Debtor     in     this   Chapter     11     proceeding.”).

“Certain courts have even held that an attorney—who had accepted

a retainer from a non-debtor third party—was disqualified from



                                             9
 Case 20-30845        Doc 266    Filed 08/13/21 Entered 08/13/21 17:14:57          Desc Main
                                 Document Page 10 of 13

representing a debtor.”                 In re Mo. Mining, Inc., 186 B.R. 946,

948 (1995).3           Finally, sanctions for violating the disclosure

rules    may     be     imposed        even    if    the    failure     to     disclose   is

negligent or inadvertent.                In re Aleman, Nos. 05-35707, 2006 WL

7122391, at *4 (Bankr. W.D.N.C. Mar. 1, 2006) (citing Neben &

Starrett,      Inc.      v.     Chartwell       Fin.    Corp.     (In     re   Park-Helena

Corp.), 63 F.3d 877, 882 (9th Cir. 1995)).

       In this case, it is clear that on September 18, 2020, Lewis

accepted a cashier’s check from the account of an individual

named Deepak Jain in the amount of $11,717 and used the funds to

pay his $10,000 retainer and the $1,717 Chapter 11 filing fee.

Jain    loaned    these         funds    to    the     Debtor,    the     Debtor     neither

disclosed nor scheduled the existence of this loan until after

Gabbidon’s testimony regarding the retainer payment during the

2004 Examination, and Lewis acknowledged the loan as the source

of the funds used to pay his retainer for the first time in the

Second Amended Disclosure.                    Beyond these facts, it is hard to

decipher    what,        if     anything,      Lewis       knew   about      who   paid   his

retainer       based      on     the     inconsistent         filings,       declarations,



3
  The Bankruptcy Administrator asserts that there is one case, In re Huntmar
Beaumeade I Ltd. P’ship, 127 B.R. 363, 365 (Bankr. E.D. Va. 1991), in which a
court held that payment of a retainer by a third party is disqualifying per
se.   In a later case, the same court rejected the use of per se rules,
“favoring instead a fact-intensive inquiry into the situation presented.” In
re Palumbo Family Ltd. P’ship, 182 B.R. 447, 466 (Bankr. E.D. Va. 1995)
(citing Harold & Williams Dev. Co. v. U.S. Trustee (In re Harold & Williams
Dev. Co.), 977 F.2d 906, 909-10 (4th Cir. 1992)).     This court declines to
adopt a per se rule and instead relies on Fourth Circuit precedent, which
confines the use of per se rules to those situations specifically set out in
the Bankruptcy Code’s definition of a “disinterested person.”    See Harold &
Williams Dev. Co., 977 F.2d at 909-10.


                                               10
Case 20-30845        Doc 266        Filed 08/13/21 Entered 08/13/21 17:14:57           Desc Main
                                    Document Page 11 of 13

testimony, and argument.                     It is also difficult to determine

whether Lewis purposefully tried to mislead the                                  court.        The

court   would       like       to    think        not   but   is    unsure      given    Lewis’s

contradictory        statements             and    pattern     of      inattentive      conduct.

Regardless,        even    if        Lewis    was       merely     negligent,        failure    to

disclose Jain’s loan at the beginning of the case is sufficient

justification to impose sanctions against Lewis.

      What is particularly troubling to the court is that Lewis

has previously found himself in a similar situation.                                    In Tosh,

the   court    denied          substantial          compensation         to    Lewis    for    his

failure       to      file          an      application          for     employment        until

approximately one year after the petition date.                                 Tosh, 2013 WL

2500849, at *2.                In reaching this conclusion, Judge Leonard

observed      that       the    application             for   employment       was     “patently

inaccurate         and    riddled        with      inconsistent         statements.”           Id.

Lewis’s actions are similar in this case.                                As in Tosh, Lewis

filed   several          inconsistent             declarations         and    documents.        In

addition, at the hearing on the Fee Application, Lewis failed to

provide any clear explanation as to why he did not disclose the

loan from Jain immediately after the Bankruptcy Administrator

discovered the true source of his compensation.                                In Tosh, Lewis

similarly failed to satisfactorily explain his behavior to Judge

Leonard.      See Id.

      Given the nature of emergency bankruptcy filings, it is

understandable           that       there    may    be    mistakes       in    disclosing      all



                                                   11
Case 20-30845        Doc 266    Filed 08/13/21 Entered 08/13/21 17:14:57              Desc Main
                                Document Page 12 of 13

relevant       facts    at     the   inception        of     a    case;    however,          upon

learning of these mistakes, it is imperative that attorneys take

immediate action to properly amend filings in a case and correct

any   inaccuracies        in    order    to    protect           the   integrity        of    the

bankruptcy system.             In the instant case, Lewis failed to take

the immediate necessary steps to correct his mistake.                                    As is

evidenced       by     the     email     exchange          between        the        Bankruptcy

Administrator          and      Lewis,        the      Bankruptcy           Administrator

practically begged Lewis to make the proper disclosures so she

could avoid taking the unpleasant step of filing a motion for

sanctions.       For whatever reason, Lewis dragged his feet and did

not file the Second Amended Disclosure revealing the true source

of his retainer until March 27, 2021, over one month after the

Bankruptcy Administrator found out about the loan.                                   As of the

entry of this order, the Debtor still has not properly amended

the SOFA to disclose the true nature of Lewis’s fee arrangement.

      In light of these facts and Lewis’s failure to properly

disclose the loan from Jain and the source of his retainer, the

court concludes it is appropriate to deny Lewis’s application to

the   extent     of    the     $10,000    retainer         he     received       from     Jain.

Accordingly, the court hereby DENIES THE FEE APPLICATION IN PART

AND ALLOWS THE BALANCE OF THE FEES AND EXPENSES IN THE AMOUNT OF

$5,068.75.       In the Response, the Bankruptcy Administrator also

sought     a    future       hearing     on        Lewis’s       ability        to    continue

representing the Debtor to the extent the Trustee’s Motion to



                                              12
 Case 20-30845   Doc 266   Filed 08/13/21 Entered 08/13/21 17:14:57   Desc Main
                           Document Page 13 of 13

Convert or Dismiss Case was denied or continued.                      The court

subsequently granted the Trustee’s motion and entered an order

converting this case to a Chapter 7 on May 14, 2021.                     To the

extent that the issue regarding Lewis’s disqualification is not

moot, the parties can seek that relief in a new motion.

     SO ORDERED.

This Order has been signed                      United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                      13
